Exhibit 10.2

FORM OF

TENDER AND SUPPORT AGREEMENT

(Individual Stockholder and Affiliated Entities)

This TENDER AND SUPPORT AGREEMENT, dated as of November 25, 2013 (this
“Agreement”), is among Nielsen Holdings N.V., a Netherlands entity (“Parent”),
Prime Acquisition Corp., a Delaware corporation and a wholly owned subsidiary of
Parent (“Acquisition Sub”), and the persons listed on Schedule I hereto
(collectively, the “Company Stockholders”).

WHEREAS, as of the date hereof, each Company Stockholder is the “beneficial
holder” (as defined under Rule 13d-3 under the Exchange Act) of the number of
shares of common stock (the “Company Common Stock”), par value $0.001 per share,
of Harris Interactive Inc., a Delaware corporation (the “Company”), set forth
opposite such Company Stockholder’s name on Schedule I hereto (all such shares
of Company Common Stock, together with any shares of Company Common Stock
acquired by a Company Stockholder after the date hereof, the “Subject Shares”;
provided, that Options beneficially owned by such Company Stockholder (“Subject
Options”) and Restricted Shares beneficially owned by such Company Stockholder
(“Subject Restricted Shares”) shall not be considered “Subject Shares”, and
(i) shares of Company Common Stock issued upon the exercise of any Subject
Options and (ii) Subject Restricted Shares that cease to be subject to any
forfeiture or vesting conditions, in each case shall be considered “Subject
Shares”);

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Acquisition Sub and the Company, are entering into an Agreement and Plan of
Merger, dated as of the date hereof (as it may be amended, supplemented or
modified from time to time, the “Merger Agreement”; terms used herein without
definition shall have the respective meanings ascribed to them in the Merger
Agreement to the extent defined in the Merger Agreement), pursuant to which,
among other things, (a) Acquisition Sub will commence a tender offer to purchase
all of the outstanding shares of Company Common Stock (such offer as it may be
amended from time to time as permitted by the Merger Agreement, the “Offer”),
and (b) following the consummation of the Offer, Acquisition Sub will be merged
with and into the Company (the “Merger”), with the Company being the surviving
corporation, all upon the terms and subject to the conditions set forth in the
Merger Agreement; and

WHEREAS, as a condition to their willingness to enter into and perform their
obligations under the Merger Agreement, Parent and Acquisition Sub have
requested that each Company Stockholder enter into this Agreement, and each
Company Stockholder has agreed to do so in order to induce Parent and
Acquisition Sub to enter into, and in consideration of their entering into, the
Merger Agreement;

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

ARTICLE I

Agreement to Tender and Support

Section 1.1. Agreement to Tender.

(a) Each Company Stockholder agrees that as promptly as practicable after the
commencement of the Offer, and in any event no later than the tenth
(10th) Business Day following the receipt by such Company Stockholder of all
Offer Documents, including the letter of transmittal in the case of certificated
Subject Shares, such Company Stockholder shall tender into the Offer all of the
Subject Shares owned by such Company Stockholder as of the date of such tender
(with respect to each Company Stockholder, his her or its “Tender Date”), free
and clear of all of all claims, liens, encumbrances and security interests of
any nature whatsoever that would prevent such Company Stockholder from tendering
his, her or its shares in accordance with this Agreement or otherwise



--------------------------------------------------------------------------------

complying with his, her or its obligations under this Agreement. If any Company
Stockholder acquires any Subject Shares after such Company Stockholder’s Tender
Date, such Company Stockholder shall tender into the Offer such Subject Shares
prior to the earlier of (x) three (3) Business Days following the date that such
Company Stockholder shall acquire such Subject Shares and (y) the Expiration
Date. Notwithstanding the foregoing, the number of Subject Shares subject to
this Agreement, together with the number of “Subject Shares” under all other
Tender and Support Agreements entered into on the date hereof by Parent,
Acquisition Sub and certain stockholders of the Company, shall not under any
circumstances equal or exceed 15% of the outstanding voting stock of the Company
at the time that the Board of Directors of the Company approves the Merger
Agreement.

(b) Each Company Stockholder agrees that once the Subject Shares are tendered
into the Offer, such Company Stockholder shall not withdraw the tender of such
Subject Shares unless and until this Agreement shall have been terminated in
accordance with Article V.

Section 1.2. Agreement to Vote.

(a) From the date hereof until the Termination Date, except to the extent waived
in writing by Parent in its sole and absolute discretion, at any meeting of the
stockholders of the Company, however called, or at any adjournment thereof, or
in connection with any written consent of the stockholders of the Company or in
any other circumstances upon which a vote, consent or other approval of all or
some of the stockholders of the Company is sought, each Company Stockholder
shall vote (or cause to be voted) all of such Company Stockholder’s Subject
Shares to the extent such Subject Shares are entitled to vote at such meeting or
in such written consent: (a) in favor of adoption of the Merger Agreement; and
(b) against the following actions (other than the Merger and the transactions
contemplated by the Merger Agreement): (i) any Acquisition Proposal or
Alternative Acquisition Agreement; and (ii) any other action, transaction or
proposal involving the Company or any of the Company Subsidiaries that is
intended or would reasonably be expected to prevent, nullify, impede, interfere
with, frustrate, delay or postpone, in each case in any material respect the
consummation of the Offer, the Merger, or the other transactions contemplated by
the Merger Agreement.

(b) In the event that a meeting of the stockholders of the Company is held, each
Company Stockholder shall, or shall cause the holder of record of its Subject
Shares on any applicable record date to, appear at such meeting or otherwise
cause its Subject Shares to be counted as present thereat for purposes of
establishing a quorum.

(c) Each Company Stockholder shall not enter into any agreement or understanding
with any Person to vote or give instructions in any manner inconsistent with the
terms of this Section 1.2.

(d) Except as set forth in this Section 1.2, nothing in this Agreement shall
limit the right of any Company Stockholder to vote any Subject Shares in favor
of, or against, or to abstain from voting with respect to, any matter presented
to the Company’s stockholders, in its sole discretion.

ARTICLE II

Representations and Warranties of Each Company Stockholder

Each Company Stockholder hereby severally, and not jointly, represents and
warrants to Parent and Acquisition Sub (as to such Company Stockholder) as
follows:

Section 2.1. Authority. Such Company Stockholder has all necessary legal
capacity, power, and authority to execute and deliver this Agreement and to
consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement by such Company Stockholder and the consummation of
the transactions contemplated by this Agreement have been duly authorized by all
necessary action on the part of such Company Stockholder and, assuming the due
authorization, execution, and delivery of this Agreement by Parent, Acquisition
Sub and each other Company Stockholder, this Agreement constitutes a legal,
valid, and binding obligation of such Company Stockholder, enforceable against
such Company Stockholder in accordance with its terms.

 

2



--------------------------------------------------------------------------------

Section 2.2. Ownership of Subject Shares; Total Shares. As of the date hereof,
such Company Stockholder is the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act) of the Subject Shares listed beside such Company
Stockholder’s name on Schedule I attached hereto, free and clear of all claims,
liens, encumbrances and security interests of any nature whatsoever (including
any restriction on the right to vote or otherwise transfer such Subject Shares),
except as provided hereunder or pursuant to any applicable restrictions on
transfer under the Securities Act or otherwise disclosed to Parent. As of the
date hereof, such Company Stockholder does not own, beneficially or otherwise,
any Subject Shares, Options or other securities of the Company other than as set
forth opposite such Company Stockholder’s name in Schedule I hereto.

Section 2.3. Power to Dispose of Shares. Such Company Stockholder has sole
voting power, sole power to issue instructions with respect to the matters set
forth in this Agreement, sole power of disposition with respect to dispositions
contemplated by this Agreement, and sole power to agree to all of the matters
set forth in this Agreement, in each case with respect to all of such Company
Stockholder’s Subject Shares, with no material limitations, qualifications, or
restrictions on such rights, subject only to applicable securities laws and the
terms of this Agreement.

Section 2.4. Consents and Approvals; No Violation. Except as may be set forth in
the Merger Agreement (including, without limitation, filings as may be required
under applicable securities laws) and any filing required under Section 13 or 16
under the Exchange Act (i) no filing with, and no permit, authorization,
consent, or approval of, any Governmental Entity is necessary for the execution
of this Agreement by such Company Stockholder and the consummation by such
Company Stockholder of the transactions contemplated by this Agreement, and
(ii) none of the execution and delivery of this Agreement by such Company
Stockholder, the consummation by such Company Stockholder of the transactions
contemplated by this Agreement or compliance by such Company Stockholder with
any of the provisions of this Agreement shall (A) conflict with or result in any
breach of the organizational documents, if applicable, of such Company
Stockholder, (B) result in a material violation or material breach of, or
constitute (with or without notice or lapse of time, or both) a default (or give
rise to any third party right of termination, cancellation, amendment, or
acceleration) under any of the terms, conditions, or provisions of any material
note, bond, mortgage, indenture, license, contract, commitment, arrangement,
understanding, agreement, or other instrument or obligation of any kind to which
such Company Stockholder is a party, or (C) violate any order, writ, injunction,
decree, judgment, statute, rule, or regulation applicable to such Company
Stockholder, except for in each case under clauses (i) and (ii), where the
absence of such filing or authorization, or the conflict, violation, breach, or
default would not have a material adverse effect the ability of such Company
Stockholder to perform such Company Stockholder’s obligations hereunder.

Section 2.5. No Broker’s Fees. Except as contemplated by the Merger Agreement,
no broker, investment banker, financial advisor, or other person is entitled to
any broker’s, finder’s, financial advisor’s, or other similar fee or commission
in connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of such Company Stockholder.

Section 2.6. Acknowledgement. Such Company Stockholder understands and
acknowledges that each of Parent and Merger Sub is entering into the Merger
Agreement in reliance upon such Company Stockholder’s execution, delivery and
performance of this Agreement.

ARTICLE III

Representations and Warranties of Parent and Acquisition Sub

Parent and Acquisition Sub hereby represent and warrant to the Company
Stockholders as follows:

Section 3.1. Organization. Each of Parent and Acquisition Sub is a corporation
duly organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation.

Section 3.2. Corporate Authorization; Validity of Agreement; Necessary Action.
Parent and Acquisition Sub have the corporate power and authority to execute and
deliver this Agreement and to consummate the transactions

 

3



--------------------------------------------------------------------------------

contemplated by this Agreement. The execution and delivery of this Agreement by
Parent and Acquisition Sub and the consummation of the transactions contemplated
by this Agreement have been duly authorized by all necessary action on the part
of Parent and Acquisition Sub, and, assuming the due authorization, execution
and delivery thereof by the Company and each of the Company Stockholders,
constitutes a valid and legally binding agreement of Parent and Acquisition Sub
enforceable against each of them in accordance with its terms.

Section 3.3. Consents and Approvals; No Violation. Except as may be set forth in
the Merger Agreement (including, without limitation, filings as may be required
under applicable securities laws) and any filing required under Section 13 or 16
under the Exchange Act, (i) no filing with, and no permit, authorization,
consent, or approval of, any Governmental Entity is necessary for the execution
of this Agreement by each of Parent and Acquisition Sub and the consummation by
each of Parent and Acquisition Sub of the transactions contemplated by this
Agreement, and (ii) none of the execution and delivery of this Agreement by each
of Parent and Acquisition Sub, the consummation by each of Parent and
Acquisition Sub of the transactions contemplated by this Agreement or compliance
by each of Parent and Acquisition Sub with any of the provisions of this
Agreement shall (A) conflict with or result in any breach of the organizational
documents Parent or Acquisition Sub, (B) result in a material violation or
material breach of, or constitute (with or without notice or lapse of time, or
both) a default (or give rise to any third party right of termination,
cancellation, amendment, or acceleration) under any of the terms, conditions, or
provisions of any material note, bond, mortgage, indenture, license, contract,
commitment, arrangement, understanding, agreement, or other instrument or
obligation of any kind to which Parent or Acquisition Sub is a party, or
(C) violate any order, writ, injunction, decree, judgment, statute, rule, or
regulation applicable to Parent or Acquisition Sub, except in each case under
clauses (i), and (ii), where the absence of such filing or authorization, or the
conflict, violation, breach, or default would not have a material adverse effect
on the ability of each of Parent and Acquisition Sub to perform its obligations
hereunder.

ARTICLE IV

Covenants of Each Company Stockholder

Each Company Stockholder severally covenants and agrees as follows:

Section 4.1. Restriction on Transfer, Proxies, and Non-Interference. Except as
contemplated by this Agreement or the Merger Agreement, during the period
beginning from the execution and delivery by the parties of this Agreement
through the Termination Date, each Company Stockholder shall not (i) directly or
indirectly, offer for sale, sell, transfer, tender, pledge, encumber, assign, or
otherwise dispose of (each, a “Transfer”), or agree to effect a Transfer of, any
or all of such Company Stockholder’s Subject Shares, Subject Options, Subject
Restricted Shares or any other securities of the Company or any interest therein
to any person, other than (x) Transfers to limited partners, members or other
equityholders of Company Stockholder to the extent required in connection with
any withdrawal or redemption of such limited partner, member or equityholder
pursuant to the terms of the partnership agreement, limited liability company
operating agreement or other organizational documents of the Company Stockholder
in effect as of the date hereof subject to the Company Stockholder and its
affiliates not directing, encouraging or soliciting any such limited partner,
member or other equityholder to so withdraw or redeem and in the event any
request for withdrawal or redemption is received, using reasonable best effort
to have such limited partner, member or other equityholder agree to waive any
appraisal rights with respect to the Subject Shares it may acquire or
(y) pursuant to the Merger Agreement or the Offer or in connection with the
exercise of any Subject Options or vesting of Subject Restricted Shares (it
being understood and agreed that any shares of Company Common Stock issued upon
the exercise of any Subject Options or Subject Restricted Shares that cease to
be subject to any forfeiture or vesting conditions, in each case shall be
subject to the restrictions set forth in this Section 4.1); (ii) grant any
proxies or powers of attorney, or any other authorization or consent with
respect to any or all of such Company Stockholder’s Subject Shares that could
reasonably be expected to impede, interfere with or prevent the transactions
contemplated by the Merger Agreement; (iii) deposit any of such Company
Stockholder’s Subject Shares, Subject Options or Subject Restricted Shares into
a voting trust or enter into a voting agreement with respect to any of such
Subject Shares, Subject Options or

 

4



--------------------------------------------------------------------------------

Subject Restricted Shares, other than pursuant to this Agreement or (iv) take
any action that would make any representation or warranty of such Company
Stockholder contained in this Agreement to be untrue or incorrect in any
material respect or that would reasonably be expected to have a material adverse
effect on the ability of such Company Stockholder to perform such Company
Stockholder’s obligations hereunder; in each case other than (a) any Transfer by
a Company Stockholder to one or more of its affiliates; provided, however, that
prior to and as a condition to the effectiveness of any such Transfer, each
proposed transferee agrees to be bound in writing by this Agreement, or (b) as
Parent and Acquisition Sub may otherwise agree in writing.

Section 4.2. Stop Transfer; Changes in Voting Shares. Each Company Stockholder
agrees with, and covenants to, Parent and Acquisition Sub that (i) this
Agreement and the obligations hereunder shall attach to such Company
Stockholder’s Subject Shares, Subject Options and Subject Restricted Shares and
shall be binding upon any person or entity to which legal or beneficial
ownership shall pass, whether by operation of law or otherwise, including,
without limitation, such Company Stockholder’s successors or assigns and
(ii) such Company Stockholder shall not request that the Company register the
transfer (book-entry or otherwise) of any certificate or uncertificated interest
representing any or all of the Company Stockholder’s Subject Shares, Subject
Options or Subject Restricted Shares, unless such Transfer is made in compliance
with this Agreement.

Section 4.3. Appraisal Rights. From and after the execution and delivery by the
parties of this Agreement until the Termination Date, each Company Stockholder
hereby agrees not to exercise, assert or perfect, or attempt to exercise, assert
or perfect, any rights of appraisal or rights to dissent from the Merger that
such Company Stockholder may have with respect to the Subject Shares (including,
without limitation, under Section 262 of the DGCL).

Section 4.4. Additional Securities. In the event any Company Stockholder becomes
the record or beneficial owner of (i) any shares of Company Common Stock or any
other securities of the Company, (ii) any securities which may be converted into
or exchanged for such shares or other securities or (iii) any securities issued
in replacement of, or as a dividend or distribution on, or otherwise in respect
of, such shares or other securities, the terms of this Agreement shall apply to
any of such securities as though owned by such Company Stockholder on the date
of this Agreement.

Section 4.5. Obligations; Stockholder Capacity. The obligations of each Company
Stockholder under this Agreement are several and not joint, and no Company
Stockholder shall have any liability or obligation under this Agreement for any
breach hereunder by any other Company Stockholder. Each Company Stockholder
enters into this Agreement solely in its capacity as the beneficial owner of
its, his or her shares of Company Common Stock, Subject Options and/or Subject
Restricted Shares. Nothing contained in this Agreement shall limit the rights
and obligations of any Company Stockholder, any of its affiliates,
Representatives or any employee of any of its affiliates in his or her capacity
as an employee, director or officer of the Company and the agreements set forth
herein shall in no way restrict any director or officer of the Company in the
exercise of his or her fiduciary duties as a director or officer of the Company.

Section 4.6. Documentation and Information. Each Company Stockholder
(i) consents to and authorizes the publication and disclosure by Parent and its
affiliates of his, her or its identity and holding of such Company Stockholder’s
Subject Shares and the nature of his, her or its commitments and obligations
under this Agreement in any announcement or disclosure required by the SEC or
other Governmental Authority, the Offer Documents, or any other disclosure
document in connection with the Offer, the Merger or any of the other
transactions contemplated by the Merger Agreement or this Agreement, and
(ii) agrees to give to Parent reasonably promptly any information it may
reasonably require for the preparation of any such disclosure documents to the
extent such information is required by Applicable Law. Each Company Stockholder
agrees to promptly notify Parent of any required corrections with respect to any
written information supplied by it specifically for use in any such disclosure
document, if and to the extent that any shall have become false or misleading in
any material respect.

 

5



--------------------------------------------------------------------------------

Section 4.7. No Solicitation.

(a) During the term of this Agreement, each Company Stockholder agrees that it
shall not (whether directly or indirectly through its advisors, agents or other
intermediaries), engage in any conduct prohibited by Section 7.03 of the Merger
Agreement, provided, however, that any such conduct by a Company Stockholder, or
by an affiliate of such Company Stockholder, who is an officer or director of
the Company shall be deemed to have been engaged in by such Company Stockholder,
or such affiliate of such Company Stockholder, in his or her capacity as an
officer or director and any claim by Parent or any of its affiliates in respect
of such conduct shall first be brought against the Company rather than directly
against such Company Stockholder or such affiliate of such Company Stockholder,
and such Company Stockholder or such affiliate of such Company Stockholder shall
only be pursued directly if the Company is able to successfully argue that the
conduct was taken in such Company Stockholder’s or such affiliate of such
Company Stockholder’s capacity as a stockholder rather than as an officer or
director.

(b) Notwithstanding anything to the contrary in this Agreement, solely to the
extent the Company is permitted to take the actions set forth in Section 7.03(b)
of the Merger Agreement with respect to an Acquisition Proposal, each Company
Stockholder and its affiliates and Representatives will be free to participate
in any discussions or negotiations regarding such Acquisition Proposal with the
Person making such Acquisition Proposal, provided that (i) such Company
Stockholder has not breached this Section 4.7 and (ii) such action by such
Company Stockholder and its affiliates and Representatives would be permitted to
be taken by the Company pursuant to Section 7.03(b) of the Merger Agreement.

ARTICLE V

Termination

Section 5.1. Termination. This Agreement and the covenants and agreements set
forth in this Agreement shall automatically terminate (without any further
action of the parties) upon the earlier to occur of (such applicable date, the
“Termination Date”) (i) the termination of the Merger Agreement in accordance
with its terms, (ii) the Effective Time, (iii) the first Business Day following
the End Date, provided, however, that the right to terminate this Agreement
pursuant to this clause (iii) is not available to any Company Stockholder whose
breach of this Agreement principally causes the failure of the Offer to be
consummated by such time, (v) the entry without the prior written consent of
each of the Company Stockholders into any amendment or modification to the
Merger Agreement or any waiver of any of the Company’s rights under the Merger
Agreement, in each case, that results in (1) a decrease in the Offer Price or
Merger Consideration (each as defined in the Merger Agreement on the date
hereof), except to the extent such decrease is in accordance with the provisions
of Section 2.01(e) of the Merger Agreement or (2) a change in the form of
consideration to be paid in the Offer or in the form of Merger Consideration
(vi) the termination or withdrawal of the Offer by Parent or Acquisition
Subsidiary, and (vii) the expiration of the Offer without Acquisition Subsidiary
having accepted for payment the Shares validly tendered in the Offer. In the
event of termination of this Agreement pursuant to this Section 5.1, (i) all
obligations of the parties under this Agreement will terminate, without any
liability on the part of any party; provided, however, no such termination shall
relieve any party from liability for any breach hereof prior to such
termination, and (ii) each Company Stockholder shall be permitted to withdraw,
and unless otherwise agreed to by such Company Stockholder, shall be deemed to
have validly and timely withdrawn, and Subject Securities tendered in the Offer.
Notwithstanding the preceding sentence, this Section 5.1 and Article VI shall
survive the termination of this Agreement and shall remain in full force and
effect.

 

6



--------------------------------------------------------------------------------

ARTICLE VI

Miscellaneous

Section 6.1. Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of law thereof.

(b) Each of the parties hereto (i) irrevocably consents to the service of the
summons and complaint and any other process in any action or proceeding relating
to the transactions contemplated by this Agreement, for and on behalf of itself
or any of its properties or assets, in accordance with Section 6.5 or in such
other manner as may be permitted by applicable Law, and nothing in this
Section 6.1(b) shall affect the right of any party to serve legal process in any
other manner permitted by applicable Law; (ii) irrevocably and unconditionally
consents and submits itself and its properties and assets in any action or
proceeding to the exclusive jurisdiction of the Court of Chancery of the State
of Delaware (or, only if the Court of Chancery of the State of Delaware declines
to accept jurisdiction over a particular matter, any federal court within the
State of Delaware) in the event any dispute or controversy arises out of this
Agreement or the transactions contemplated hereby, or for recognition and
enforcement of any judgment in respect thereof; (iii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court; (iv) agrees that any actions or proceedings
arising in connection with this Agreement or the transactions contemplated
hereby shall be brought, tried and determined only in the Court of Chancery of
the State of Delaware (or, only if the Court of Chancery of the State of
Delaware declines to accept jurisdiction over a particular matter, any federal
court within the State of Delaware); (v) waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same; and (vi) agrees that it will not bring
any action relating to this Agreement or the transactions contemplated hereby in
any court other than the aforesaid courts. Each of Parent, Acquisition Sub and
the Company Stockholders agrees that a final judgment in any action or
proceeding in such courts as provided above shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Law.

(c) EACH OF PARENT, ACQUISITION SUB AND THE COMPANY STOCKHOLDERS HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF PARENT, ACQUISITION SUB OR THE
COMPANY STOCKHOLDERS IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.

Section 6.2. Specific Performance. Each party hereto acknowledges and agrees
that (a) the covenants, obligations and agreements of each such party contained
in this Agreement relate to special, unique and extraordinary matters and (b) a
violation of any of the covenants, obligations or agreements of each such party
hereto contained in this Agreement will cause the parties hereto irreparable
injury for which adequate remedies are not available at law. Therefore, each
party hereto agrees that any other party shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) as a court of competent jurisdiction may deem necessary or
appropriate to restrain such other party, as the case may be, from committing
any violation of such covenants, obligations or agreements and to specifically
enforce the terms of this Agreement. These injunctive remedies are cumulative
and in addition to any other rights and remedies any party hereto may have under
applicable Law.

Section 6.3. Assignment; No Third Party Beneficiaries. This Agreement shall not
be assignable or otherwise transferable by a party without the prior consent of
the other parties, and any attempt to so assign or otherwise transfer this
Agreement without such consent shall be void and of no effect; provided,
however, that Parent may,

 

7



--------------------------------------------------------------------------------

in its sole discretion, assign or transfer all or any of its rights, interests
and obligations under this Agreement to any direct or indirect wholly owned
subsidiary of Parent, but no such assignment shall relieve Parent from its
obligations under this Agreement. This Agreement shall be binding upon the
respective heirs, successors, legal representatives and permitted assigns of the
parties hereto. Nothing in this Agreement shall be construed as giving any
Person, other than the parties hereto and their heirs, successors, legal
representatives and permitted assigns, any right, remedy or claim under or in
respect of this Agreement or any provision hereof.

Section 6.4. Amendments, Waivers, etc. Neither this Agreement nor any term
hereof may be amended other than by an instrument in writing signed by Parent,
Acquisition Sub and the Company Stockholders. No provision of this Agreement may
be waived, discharged or terminated other than by an instrument in writing
signed by the party against whom the enforcement of such waiver, discharge or
termination is sought, except that this Agreement may be terminated as set forth
in Section 5.1.

Section 6.5. Notices. All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
either personally, by facsimile transmission (with acknowledgment received), by
electronic mail (with receipt confirmed) or by overnight courier (providing
proof of delivery) to the parties at the following addresses:

If to the Company Stockholders: At the address set forth beside each Company
Stockholder’s name listed on Schedule I.

If to Parent or Acquisition Sub, to:

Nielsen Holdings N.V. and

Prime Acquisition Corp.

40 Danbury Road

Wilton, CT 06897

Attention: James W. Cuminale, Chief Legal Officer

Facsimile No.: (203) 563-2876

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Telecopy No.: (212) 455-2502

Attention: Marni Lerner

or such other address, facsimile number or email address as such party may
hereafter specify by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5 P.M. in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

Section 6.6. Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with the transactions contemplated by this
Agreement shall be paid by the party incurring such costs and expenses.

Section 6.7. Remedies. No failure or delay by any party in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies provided herein shall be cumulative and not exclusive of any
rights or remedies provided by law.

Section 6.8. Severability. If any term or provision of this Agreement is held to
be invalid, illegal, incapable of being enforced by any rule of law, or public
policy, or unenforceable for any reason, it shall be adjusted rather

 

8



--------------------------------------------------------------------------------

than voided, if possible, in order to achieve the intent of the parties hereto
to the maximum extent possible. In any event, the invalidity or unenforceability
of any provision of this Agreement in any jurisdiction shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of this Agreement, including that
provision, in any other jurisdiction. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the terms of this Agreement remain as originally
contemplated to the fullest extent possible.

Section 6.9. Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter of this Agreement and
supersedes all other prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter of this Agreement.

Section 6.10. Further Assurances. From time to time at the request of Parent,
and without further consideration, each Company Stockholder shall execute and
deliver or cause to be executed and delivered such additional documents and
instruments and take all such further action as may be reasonably necessary or
desirable to effect the matters contemplated by this Agreement.

Section 6.11. Section Headings. The article and section headings used in this
Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement.

Section 6.12. Public Announcements. No Company Stockholder shall issue any press
release or make any other public statement with respect to the transactions
contemplated by this Agreement and the Merger Agreement without the prior
written consent of Parent, except as such release or statement may be required
by applicable Law or the rules and regulations of any applicable United States
securities exchange or regulatory or Governmental Authority to which the
relevant Company Stockholder is subject or submits.

Section 6.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier or pdf shall be effective as delivery of a manually executed
counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

NIELSEN HOLDINGS N.V. By:  

 

Name:   Title:  

PRIME ACQUISITION CORP.

By:  

 

Name:   Title:   [COMPANY STOCKHOLDER]

By:  

 

Name:   Title:  

By:  

 

Name:   [COMPANY STOCKHOLDER]  

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

Schedule I

 

Company Stockholder

   Common Stock    Options    Restricted Shares    Notice Information         
              